Citation Nr: 0202242	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-20 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of an initial 50 percent evaluation for post 
traumatic stress disorder (PTSD), currently evaluated 100 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans.  This decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective May 5, 
1999.  The veteran subsequently perfected this appeal.

The Board notes that during the appeal period, the evaluation 
was increased to 50 percent, effective May 5, 1999, and 
subsequently increased to 100 percent, effective November 17, 
2000.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. For the period from May 5, 1999 to November 17, 2000, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in work, family relations, 
judgment, and mood due to depression, impaired impulse 
control, difficulty in adapting to stressful circumstances 
and the inability to establish and maintain effective 
relationships.  The veteran was working and the evidence 
of record does not indicate total occupational and social 
impairment.

3. The veteran has not submitted evidence tending to show 
that his service-connected PTSD for the period from May 5, 
1999 to November 17, 2000 was unusual, required frequent 
periods of hospitalization or caused unusual interference 
with employment other than that contemplated within the 
schedular standards.


CONCLUSION OF LAW

For the period from May 5, 1999 to November 17, 2000, the 
schedular criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the November 1999 
rating decision and the July 2000 statement of the case (SOC) 
of the evidence necessary to warrant an increased evaluation 
for PTSD.  The Board concludes that the discussions in the 
rating decision and the SOC adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran has submitted various 
medical records and lay statements.  Records from the VA 
medical center (VAMC) in New Orleans, including records from 
the VA outpatient clinic (VAOPC) in Baton Rouge, for the 
period from approximately August 1999 to May 2001 have been 
associated with the claims folder.  The veteran has not 
identified additional records which need to be obtained.  
Additionally, in May 2001, VAOPC Baton Rouge submitted a 
letter on behalf of the veteran which indicates that all 
pertinent medical records have been submitted to VA and 
requests that the pending claim be expedited as the veteran 
is on the verge of becoming homeless.  Further, in keeping 
with the duty to assist, the veteran has been provided VA 
PTSD examinations in November 1999 and February 2001.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's PTSD pursuant to Diagnostic Code 
9411.  Under this provision, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
evaluation is warranted if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Factual Background

In 1969, the veteran served in Vietnam.  After approximately 
3 months, he was wounded and sustained extensive injuries.  
He eventually returned stateside and finished his tour of 
duty.  His awards and decorations included the Combat 
Infantryman Badge and a Purple Heart.

The veteran was originally granted service connection for 
PTSD in November 1999 and assigned a 30 percent evaluation, 
effective May 5, 1999.  In July 2000, the evaluation was 
increased to 50 percent, also effective May 5, 1999.  
Subsequently, in May 2001, the evaluation was increased to 
100 percent, effective November 17, 2000.  Thereafter, the 
veteran argued that the 100 percent evaluation should be 
granted from May 5, 1999, the initial date of claim.  

The veteran was seen at VAOPC Baton Rouge for psychiatric 
supportive therapy in August 1999.  He indicated that there 
has not been a day in the last 30 years that he has not 
thought about Vietnam.  He reported chronic insomnia, 
nightmares, a history of alcohol abuse, difficulty 
maintaining employment and bouts with depression and anger.  
He further reported being stressed at work, decreased energy, 
finding little pleasure and decreased sexual interest.  
Affect was constricted.  Speech was relevant although he 
spoke in a monotone.  Thought content was logical and 
coherent.  There were no frank delusions and he was not 
overtly psychotic.  He denied a plan to hurt himself or 
others.  The examiner noted that the veteran was asking for 
counseling and that he appeared bright, insightful and 
motivated.  Diagnosis was: PTSD; depressive disorder, not 
otherwise specified; and history of alcohol abuse.  

In November 1999, the veteran underwent a VA examination and 
reported difficulty sleeping, problems maintaining 
relationships with his children, spouse and co-workers, and 
difficulty controlling his temper.  The veteran admitted 
having outbursts, including holding a knife to his wife's 
throat, throwing things around and being verbally aggressive.  
Since discharge from the service, the veteran has been 
married 3 times and has held approximately 25 to 30 jobs.  He 
was currently employed as a licensed practical nurse (LPN) in 
the emergency room at a local hospital.  He had been at this 
job approximately 2 years but indicated he would like to find 
different employment.  He attributed his frequent job changes 
to his inability to get along with employers and peers due to 
his anger.

Objectively, the veteran was oriented in all spheres and 
showed no signs of a thought disorder or psychosis.  Affect 
was constricted and his mood was irritable.  He felt nervous, 
inferior, and unhappy.  He lacked energy to concentrate, had 
memory problems and was fatigued.  He had family problems and 
experienced difficulty relating to others.  He felt lonely, 
misunderstood and punished by others.  At times he felt his 
wife would be better off without him, however, he had no 
suicidal ideation.  Global Assessment of Functioning (GAF) 
scale was 51.  The veteran was diagnosed with PTSD, chronic 
and major depressive disorder, moderate.  Regarding his PTSD 
symptoms, the examiner further remarked:

These symptoms impair his ability to 
meaningfully connect with other people 
and damage his family and work 
relationships.  Other prominent symptoms 
include depression, irritability, 
nightmares, sleep disturbance and 
difficulty concentrating.  The veteran's 
Global Assessment of Functioning score of 
51 is related to his post-traumatic 
stress disorder symptoms and their 
contribution to the difficulties he is 
having in his work, family and social 
life.  The post-traumatic stress disorder 
symptoms affect his functioning over and 
above his depressive symptoms as 
evidenced by his extreme anger and re-
experiencing symptoms.  

A January 2000 report/letter from W. D. Gouvier, Ph.D. of the 
Family Therapy Clinic, indicates that the veteran has been 
under his care for PTSD since July 1999.  Although the 
veteran is married and employed, it was noted that he shows 
evidence of significant disability in psychosocial 
functioning in nearly every domain of his life.  The report 
went on to provide examples of some of these impairments as 
follows: 1) job performance is affected; 2) demonstrates 
circumstantiality - entire outward persona is tied to his war 
experience and his capacity for abstract thinking is reduced; 
3) shows impaired judgment; 4) shows disturbance of mood and 
motivation; and 5) shows a pattern of chronic maladjustment 
and dissatisfaction at home and work.  The psychologist 
further remarked that:

Despite his level of skill and ability, 
he has trouble staying engaged in any 
role, and has a tendency to leave when he 
gets annoyed.  Perhaps his best strength 
is his determination to keep his hat in 
the ring; he has not allowed himself any 
prolonged period of unemployment, and he 
doggedly jumps back into the fray 
whenever he gets annoyed and leaves a 
job, but this pattern, however adaptive, 
has le[d] to a lifetime of occupational 
and interpersonal instability and 
inconsistency.

The veteran was seen on various occasions between October 
1999 and October 2000 at VAOPC Baton Rouge for psychiatric 
supportive therapy.  He continued to struggle with his PTSD 
symptoms and complained of problems at work and feeling 
stressed.  In August 2000, it was noted that he was taking 
Serzone and Clonazepam and his GAF was 65.  

On November 17, 2000, the veteran called VAOPC Baton Rouge 
and requested to see someone.  He reported that he was 
becoming worse and that his coping skills were not working.  
He was continuously depressed and has noticed a change over 
the last 3 months.  He could not explain the change but 
indicated that his job is very stressful.  He reported daily 
depression, not wanting to get up in the morning, terminal 
insomnia, impaired concentration, "bad dreams," frequent 
crying spells, no energy or interest in things, irritability 
and suicidal thoughts.  Approximately 3 weeks prior, he felt 
like pulling his car over and walking into traffic.  He has 
thoughts of hurting himself and the thoughts are becoming 
more frequent.  He also has thoughts of hurting others and 
this is directed towards his stepdaughter and her friend.  

Mental status examination revealed the veteran to be 
depressed.  Affect was constricted.  Speech was not 
spontaneous and monotone.  He had suicidal thoughts but was 
not overtly psychotic.  Thoughts were coherent and goal 
directed and automatic judgment and insight were intact.  
Impression was depressive disorder, not otherwise specified, 
and PTSD.  The veteran requested that he be admitted and the 
staff psychiatrist agreed that admission was indicated 
secondary to worsening depression with development of 
suicidal thoughts.

The veteran was admitted to VAMC New Orleans.  On psychiatric 
examination, he exhibited mild psychomotor retardation.  
Thought content was positive for suicidal ideation with no 
specific plan.  Mood was depressed and affect constricted.  
Judgment and insight were good.  Diagnosis was: PTSD, 
chronic, severe; and major depressive episode, recurrent, 
severe.  GAF was estimated at 30.

The veteran was hospitalized for approximately 5 days.  On 
discharge, his depression was improved and there were no 
current thoughts of suicide.  The veteran was instructed to 
obtain follow-up PTSD treatment in New Orleans and continue 
treatment at VAOPC Baton Rouge.  

A November 2000 letter from J. Gregory, licensed clinical 
social worker (LCSW) at VAOPC Baton Rouge indicates that the 
veteran was under treatment and taking medications.  It was 
recommended that the veteran not return to work until further 
notice.  

In February 2001, the veteran underwent another VA 
examination.  Since the veteran's separation from his job and 
subsequent hospitalization in November 2000, he had 
reportedly spent most of his time at home although he had 
spent some time working on a project with other Vietnam 
veterans.  He reported becoming increasingly depressed and 
that he is having continued marital problems as well as 
financial problems.  He was currently involved in the New 
Orleans VA PTSD program and had been accepted to the 
inpatient PTSD program.  Prescriptions included nefazodone, 
methylphenidate, gabapentin, and clonazepam.  

The veteran reported chronic severe PTSD symptoms such as 
daily intrusive thoughts, flashbacks, nightmares, intense 
psychological distress upon exposure to reminders of Vietnam 
on a daily basis, general avoidance of stimuli and thoughts 
that remind him of Vietnam, feeling of estrangement from 
others, and symptoms of hyperarousal including sleep 
disturbance, irritability, hypervigilance and an exaggerated 
startle response.  He also reported a range of depressive 
symptoms which have worsened during the past year including 
sadness, hopelessness, low self esteem, anhedonia, fatigue, 
crying spells, weight loss and constant suicidal thoughts.  
The veteran complained of extreme short-term memory problems 
and trouble concentrating and making decisions.  The examiner 
noted there was no evidence of psychotic symptoms at the time 
of the examination.

Objectively, the veteran was adequately groomed and dressed, 
oriented in all spheres, and showed no signs of a thought 
disorder or psychosis.  Mood was depressed.  Speech was of 
normal speed and grammatical.  The veteran cried several 
times during the interview especially when talking about his 
family.  Diagnosis was: PTSD, chronic, severe; and major 
depressive disorder recurrent, severe.  GAF was 50.  The 
examiner further remarked that the veteran continues to 
experience severe symptoms of PTSD and major depression and 
that these symptoms seem to have worsened since his last 
evaluation.

In March 2001, the veteran was admitted to the PTSD 
Residential Rehabilitation Program (PRRP).  He successfully 
completed the 6 week program and on discharge, GAF was 
estimated at 45.  The veteran was to continue treatment at 
VAOPC Baton Rouge.

The veteran was seen on various occasions in May 2001 at 
VAOPC Baton Rouge.  He indicated that he was having 
significant marital problems, resulting in his spending the 
night in jail for simple assault.  He is no longer living 
with his wife and sees no chance of reconciliation.  The 
veteran is apparently unable to work and will continue 
receiving outpatient therapy.  

The Board notes that the record contains various lay 
statements from the veteran's family members.  Collectively, 
these statements indicate that the veteran is not the same 
person who went to Vietnam.  He is no longer close to his 
family, is very difficult to get along with, has 
unpredictable moods, and is irritable and sometimes violent.

Analysis

As discussed, for the period from May 5, 1999 to November 17, 
2000, the veteran's PTSD was evaluated as 50 percent 
disabling.  Upon review of the medical evidence, it appears 
that the veteran was having significant problems during this 
time period and was eventually prescribed medication.  He 
complained of insomnia, nightmares, difficulty with 
employment and problems with depression and anger.  The 
evidence indicates that the veteran had serious difficulties 
maintaining relationships with his family and peers, 
controlling his temper, and handling stressful situations.  
In this regard, the Board notes that on VA examination in 
November 1999, the veteran's GAF was estimated at 51, 
indicative of moderate difficulty in social and occupational 
functioning.

Additionally, the January 2000 report/letter from Dr. Gouvier 
establishes that the veteran was receiving treatment for his 
PTSD symptomatology since July 1999.  Dr. Gouvier 
specifically noted that although the veteran was married and 
employed that he showed evidence of significant disability in 
psychosocial functioning in nearly every domain of his life.  

Accordingly, a review of the medical evidence supports a 
finding that from May 5, 1999 to November 17, 2000, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in work, family relations, 
judgment, and mood due to depression, impaired impulse 
control, difficulty in adapting to stressful circumstances 
and the inability to establish and maintain effective 
relationships.  Consequently, the Board finds that the 
severity of the veteran's disability for this period of time 
more nearly approximates a 70 percent evaluation.

The Board has also reviewed the evidence to determine if an 
evaluation in excess of 70 percent may be assigned under the 
rating criteria.  After a review of the evidence of record, 
the Board concludes that the veteran's PTSD was not 
productive of total occupational and social impairment during 
the period from May 5, 1999 and November 17, 2000.  As 
indicated, the veteran was working as a LPN during this time 
period.  Although his PTSD symptoms were productive of some 
significant occupational and social impairment, the veteran 
was apparently able to cope with his problems to a certain 
extent.  Further, the competent medical evidence of record 
does not demonstrate that the veteran exhibited a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  Therefore, a 100 percent 
evaluation is not warranted for the period from May 5, 1999 
to November 17, 2000.  

The Board has considered 38 C.F.R. § 3.321(b)(1) and finds 
that the evidence of record does not suggest an exceptional 
unusual disability picture.  The veteran indicated that his 
PTSD symptoms interfered with his ability to work in the 
emergency room.  However, the record does not contain 
evidence that his service-connected PTSD had a marked 
interference on employment during this time, other than that 
contemplated within the schedular standards.  Further, there 
was no indication that his disability required 
hospitalization prior to November 17, 2000.  


ORDER

For the period from May 5, 1999 to November 17, 2000, a 70 
percent evaluation for PTSD, and no more, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

